8 N.Y.2d 962 (1960)
The People of the State of New York ex rel. Lawrence Granskofski, Respondent,
v.
Duncan Whitehead, as Director of the Buffalo State Hospital, Appellant.
Court of Appeals of the State of New York.
Argued June 6, 1960.
Decided July 8, 1960.
Louis J. Lefkowitz, Attorney-General (Julius L. Sackman and Paxton Blair of counsel), for appellant.
Leon I. Schulgasser for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, with costs; no opinion.